Citation Nr: 0314098	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  The veteran dies in May 1983.  The appellant is the 
veteran's widow.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits under the 38 U.S.C.A. 
§ 1318.  

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims was recently lifted, although the stay 
on processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence is continued.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has 
not requested to reopen a finally decided claim and 
therefore, the Board will proceed with the adjudication of 
this appeal.  

The veteran testified at a hearing at the RO before a member 
of the Board in August 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the veteran's original claims folder has been 
lost.  A review of the re-built folder shows that the veteran 
was authorized treatment at three VA facilities between April 
1946 and 1950.  He was hospitalized at the VA facility in 
West Roxbury, Massachusetts in April 1946, received treatment 
at the Court St. Clinic in Boston, Massachusetts from 1946 to 
1950 and at the VA Medical Center in Brockton, Massachusetts 
during 1949 and 1950.  The appellant submitted photocopies of 
VA treatment records dated from 1945 to 1961.  However, they 
appear to be incomplete.  The RO requested the treatment 
records from the Brockton, VA facility for 1945 to 1950 and 
1982 and 1983.  However, the Brockton VA Hospital has not 
responded.  The death certificate shows that the veteran dies 
at the VA facility in Brockton, Massachusetts in May 1983.  
These records are not on file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for his service connected 
disabilities and the lymphoma, which 
caused his death covering the period from 
October 1945 to May 1983.

3.  The RO should obtain the medical 
records from the following VA facilities:  
hospital records concerning the veteran's 
hospitalization at the VA Hospital in West 
Roxbury, Massachusetts in April 1946; 15 
Court St, Boston, Massachusetts from 1945 
to 1950; and the Brockton VA Hospital from 
1949 to the veteran's death in May 1983, 
to include the terminal hospital report.  
If the records are retired they should be 
retrieved from the appropriate Federal 
facility.  

4.   Thereafter, the please forward the 
case to an oncologist for a review and an 
opinion.  Inform the examiner that the 
veteran's original claims folder has been 
lost.  His records indicate he sustained 
shell fragment wounds to the right upper 
leg, left thigh, and apparently a 
penetrating wound to the abdomen.  Request 
the examiner to render an opinion as to 
whether it is as likely as not that the 
claimed retained shell fragments caused or 
aggravated the poorly differentiated 
nodular lymphoma, which caused the 
veteran's death.

5.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought is not granted she should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



